Endowments One Market, Steuart Tower Suite 1800 San Francisco, California94105 Mailing address: P.O. Box 7650 San Francisco, California 94120-7650 Phone (415) 421 9360 October 5, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: Endowments File Nos. 002-34371 and 811-01884 Ladies/Gentlemen: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the form of prospectus and Statement of Additional Information since the electronic filing on September 30, 2010 of Registrant's Post-Effective Amendment No. 64 under the Securities Act of 1933 and Amendment No. 43 under the Investment Company Act of 1940. Sincerely, /s/ Patrick F. Quan Patrick F. Quan Vice President and Secretary
